Citation Nr: 1038826	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  10-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran reports having served on active duty from February to 
June 1954.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from August 2008 and February 2009 rating 
actions issued by the RO.  

The Board remanded the case to the RO in June 2010 for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to the exposure to excessive noise levels 
in service.  

2.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the exposure to excessive noise levels in service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA, in part, describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.   


II.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  38 C.F.R. § 3.303(d).  

In such instances, a grant of service connection is warranted 
only when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  Id.  

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995; 38 C.F.R. § 
3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The Veteran asserts that his current bilateral hearing loss and 
tinnitus are causally related to noise exposure in service.

The service treatment records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  The attempts by the RO to obtain them 
have been unsuccessful.  

In cases where the Veteran's service treatment records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the Veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (where the veteran's service treatment 
records have been destroyed or lost, there is a duty to advise 
the veteran to obtain other forms of evidence).  

In such situations, the Board also has a heightened obligation to 
explain its findings and conclusions and to carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In making the decision, the Board has been mindful of 
that obligation.  

The Veteran underwent a VA examination in July 2010.  The VA 
examiner noted a history of military, occupational, and/or 
recreational noise exposure to include during his basic training 
in service and in his work as a farmer and factory worker.  The 
Veteran was diagnosed with severe bilateral sensorineural hearing 
loss and tinnitus.  

The VA examiner concluded that she could not resolve the issue of 
hearing loss without resorting to mere speculation.  However, 
given the likely extreme noise exposure during service, the 
record is evenly balanced in showing that the bilateral hearing 
loss as likely as not is due to the Veteran's initial and 
significant exposure to loud noise during basic training in 
service.  

Significantly, the VA examiner concluded that the tinnitus was as 
least as likely as not due to military noise exposure.  On this 
record, the evidence is in equipoise in showing that the current 
tinnitus as likely as not is due to the loud noise exposure 
during service.  

The Board notes that the Court has determined that, for tinnitus, 
a Veteran is competent to present evidence of continuity of 
symptomatology. See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge).  

The Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  The VA examiner could not 
render a definitive opinion as to etiology with regards to 
hearing loss.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which does 
satisfactorily prove or disprove the claim.  38 U.S.C.A. 
§§ 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); see 
also Gilbert v. Derwinski, 1 Vet. App. 4, 55 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


